          Case 5:16-cv-03260-BLF Document 650 Filed 08/08/19 Page 1 of 2



 1 HOSIE RICE LLP
   SPENCER HOSIE (CA Bar No. 101777)
 2 shosie@hosielaw.com
   DIANE S. RICE (CA Bar No. 118303)
 3 drice@hosielaw.com
 4 600 Montgomery Street, 34th Floor
   San Francisco, CA 94111
 5 (415) 247-6000 Tel.
   (415) 247-6001 Fax
 6
   Former Attorneys of Record for Plaintiff
 7 SPACE DATA CORPORATION
 8
 9
10                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
11                                   SAN JOSE DIVISION

12 SPACE DATA CORPORATION,                     Case No. 5:16-cv-03260-BLF (NC)
13                  Plaintiff,                 HOSIE RICE LLP’S NOTICE OF LIEN
14 v.                                          Courtroom: 3, Fifth Floor
                                               Judge:     Hon. Beth Labson Freeman
15 ALPHABET INC., GOOGLE LLC, and
   LOON LLC,                                   Date Filed: June 13, 2016
16                                             Trial Date: None set
17                  Defendants.

18
19
20
21
22
23
24
25
26
27
28

     HOSIE RICE’S NOTICE OF LIEN                             Case No. 5:16-cv-03260-BLF (NC)
          Case 5:16-cv-03260-BLF Document 650 Filed 08/08/19 Page 2 of 2



 1           TO ALL PARTIES AND TO THEIR COUNSEL, AND TO ALL OTHER
 2 PERSONS OR ENTITIES INTERESTED IN THIS ACTION:
 3           PLEASE TAKE NOTICE THAT Hosie Rice LLP (“Hosie Rice”) was formerly the
 4 attorney of record in this matter for Plaintiff Space Data Corporation (“Space Data”), but was
 5 relieved as Space Data’s attorney of record. See Notice of Change in Counsel for Space Data
 6 Corporation and Order, August 8, 2019 (ECF 649).
 7           PLEASE TAKE FURTHER NOTICE THAT by virtue of a written revised
 8 representation agreement between Space Data and Hosie Rice dated January 28, 2019
 9 (“Representation Agreement”), Hosie Rice has and claims a lien ahead of all others on Space
10 Data’s claims and causes of actions asserted in this matter, and on any recovery by Space
11 Data in or resulting from this matter, including by judgment rendered in favor of Space Data,
12 by settlement, or otherwise, to secure payment for legal services rendered and costs and
13 expenses advanced on behalf of Space Data, all in accordance with the terms of the
14 Representation Agreement.
15 Dated: August 8, 2019                 HOSIE RICE LLP
16
                                         By: /s/ Spencer Hosie
17                                       HOSIE RICE LLP
                                         SPENCER HOSIE (CA Bar No. 101777)
18                                       shosie@hosielaw.com
                                         DIANE S. RICE (CA Bar No. 118303)
19                                       drice@hosielaw.com
                                         600 Montgomery Street, 34th Floor
20
                                         San Francisco, CA 94111
21                                       (415) 247-6000 Tel.
                                         (415) 247-6001 Fax
22
                                         Former Attorneys of Record for Plaintiff
23                                       SPACE DATA CORPORATION
24
25
26
27
28
                                                    1
     HOSIE RICE’S NOTICE OF LIEN                                       Case No. 5:16-cv-03260-BLF (NC)
